Quinn, Chief Judge
(dissenting):
No intimation that the accused was anything but sane appears in the record of trial. A suggestion to that effect appeared in the papers filed in this Court. Consequently, we remanded the case to the board of review for the purpose of “inquiring into the mental responsibility of the accused at the time of the alleged offense; his capacity to stand trial therefor; and his capacity in connection” with such inquiry.
On remand, the accused refused to participate personally in any inquiry into his mental capability. However, the board of review submitted the issues to the Air Force Surgeon General’s office. The last report from that office indicated there was no evidence to show the accused was suffering from mental defect or disease impairing his ability to distinguish right from wrong as to the offense charged or affecting his ability to adhere to the right; and that while he suffered- from a mental defect at the time of the proceedings then pending, that condition did not affect his “capacity to understand the nature of the appellate proceedings.” The report further indicated that at the time of trial, the accused suffered from a mental defect, but “despite some impairment, his ability to conduct his own defense was not absent and was more than negligible.”
The board of review determined all the issues, comprehended in our mandate, in favor of the accused’s mental responsibility. There is an abundance of evidence to support their conclusions. I would, therefore, affirm the decision of the board of review.